DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8-10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170041616 A1 Ramamurthy; Shailesh et al. (hereafter Ramamurthy), and further in view of US 20170251213 A1 YE; Jing et al. (hereafter Ye).
Regarding claim 1, Ramamurthy discloses A video encoding method (i.e.Fig.1), comprising: (A) selecting at least one mode as a first candidate mode from a predetermined first mode group for encoding a video (i.e.Fig.6, [42]-[64], wherein for the progress selection process S602-S624, at S608 a first stage mode list is selected from an initial list that includes 8 of the predetermined 35 possible intra prediction modes for HEVC, the each mode in the first stage prediction mode list is the first candidate, and the initial list with prediction modes is the predetermined first mode group); (B) selecting one mode as an encoding mode from a predetermined second mode group, based on the first candidate mode selected (i.e.Fig.6, [41], [62]-[65], wherein a best mode is determined from a third stage mode list, the third stage mode list is the claimed second mode group, derived from the first stage prediction list (the first candidate group) over a series of stages of calculation on a predetermined threshold from the predetermined initial list, so the third stage mode list is a predetermined second mode group); and (C) encoding the video in the encoding mode selected (i.e.[65]).
Ramamurthy fails to disclose the predetermined first mode group is defined by a first video codec standard, and the predetermined second mode group is defined by a second video codec standard different from the first video codec standard.
However, Ye teaches the predetermined first mode group is defined by a first video codec standard, and the predetermined second mode group is defined by a second video codec 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video encoding method/device disclosed by Ramamurthy to include the teaching in the same field of endeavor of Ye, in order to reduce spatial redundancy in the encoded video data and is also known as an intra prediction, as taught by Ye (i.e.[04]).
Regarding claim 4, Ramamurthy discloses The video encoding method according to claim 1, wherein (B) includes: (B-1) selecting at least one mode as a second candidate mode from the predetermined second mode group, based on the first candidate mode selected in (A); and (B-2) selecting the encoding mode from the second candidate mode selected in (B-1) (i.e.[47]-[55]).
Regarding claim 8, Ramamurthy discloses The video encoding method according to claim 1, wherein the predetermined first mode group includes modes which do not belong to the predetermined second mode group (i.e.[41]).
Regarding claim 9, Ramamurthy discloses The video encoding method according to claim 1, wherein the predetermined first mode group and the predetermined second mode group are each a collection of modes for intra prediction (i.e.[09]).

Regarding claim 12, Ramamurthy discloses The video encoding method according to claim 1, wherein the predetermined first mode group and the predetermined second mode group are each a collection of modes for a size of an encoding block (i.e.[85]).
Regarding claim 13, see the rejection for claim 1.
Claims 2, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy, in view of Ye, and further in view of US 20170324973 A1 TANNER; JASON et al. (hereafter Tanner).
Regarding claims 2, 14, Tanner teaches The video encoding method according to claim 1, wherein (A) is executed by a first electronic circuit not including a processor, and (B) is executed by a second electronic circuit including a processor (i.e.[04], [52], [122]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Ramamurthy, Ye and Tanner before him/her, to modify the video encoding method/device disclosed by Ramamurthy to include the teaching in the same field of endeavor of Ye and Tanner, in order to reduce spatial redundancy in the encoded video data and is also known as an intra prediction, as taught by Ye (i.e.[04]), and improve motion estimation/compensation performance and hardware utilization, as taught by Tanner (i.e.[31]).
.
Claims 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy, in view of Ye, and further in view of US 20040064746 A1 Nishimoto, Junichi et al. (hereafter Nishimoto).
Regarding claims 3, 15, Nishimoto teaches The video encoding method according to claim 2, wherein the first electronic circuit and the second electronic circuit are mounted on different semiconductor substrates (i.e.[68], [74]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Ramamurthy, Ye and Nishimoto before him/her, to modify the video encoding method/device disclosed by Ramamurthy to include the teaching in the same field of endeavor of Ye and Nishimoto, in order to reduce spatial redundancy in the encoded video data and is also known as an intra prediction, as taught by Ye (i.e.[04]), and efficiently use the functions mounted to the data processors, as taught by Nishimoto (i.e.[06]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy, in view of Ye, and further in view of US 20090296813 A1 Garg; Atul et al. (hereafter Garg).
Regarding claim 5, Ramamurthy discloses The video encoding method according to claim 4, wherein in (A), the first candidate mode is selected by calculating costs of modes included in the predetermined first mode group, and preferentially selecting a mode having a smaller cost, in (B-1), the first candidate mode being selected in (A), and in (B-2), the encoding mode is selected by calculating costs of modes selected in (B-1) and included in the second 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Ramamurthy, Ye and Garg before him/her, to modify the video encoding method/device disclosed by Ramamurthy to include the teaching in the same field of endeavor of Ye and Garg, in order to reduce spatial redundancy in the encoded video data and is also known as an intra prediction, as taught by Ye (i.e.[04]), and reduce the computational expense of selecting an optimum prediction mode, as taught by Garg (i.e.[29]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy, in view of Ye and further in view of US 20120106636 A1 Kim; Sunyeon et al. (hereafter Kim).
Regarding claim 7, Kim teaches The video encoding method according to claim 1, wherein a total number of modes included in the predetermined first mode group is smaller than a total number of modes included in the predetermined second mode group (i.e.[65]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Ramamurthy, Ye and Kim before him/her, to modify the video encoding method/device disclosed by Ramamurthy to include the teaching in the same field of endeavor of Ye and Kim, in order to reduce spatial redundancy in the encoded video data and is also known as an intra prediction, as taught by Ye (i.e.[04]), and achieve improved compression efficiency, as taught by Kim (i.e.[10]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy, in view of Ye, and further in view of US 20190037213 A1 HERMANSSON; Per et al. (hereafter HERMANSSON).
Regarding claim 16, see the rejection for claim 1, moreover, HERMANSSON teaches wherein  (A) is executed by a first electronic circuit not including a processor (i.e.[110]-[111], wherein hardware doesn’t include processor), and (B) is executed by a second electronic circuit including a processor (i.e.[23]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Ramamurthy, Ye and HERMANSSON before him/her, to modify the video encoding method/device disclosed by Ramamurthy to include the teaching in the same field of endeavor of Ye and HERMANSSON, in order to reduce spatial redundancy in the encoded video data and is also known as an intra prediction, as taught by Ye (i.e.[04]), and improves the prediction of more complex structures, as taught by HERMANSSON (i.e.[15]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/               Primary Examiner, Art Unit 2487